Appeal by the defendant from a judgment of the County Court, Nassau County (Sullivan, J.), rendered January 10, 2008, convicting him of burglary in the third degree, criminal mischief in the third degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch *736of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The police had articulable reasons for requesting information from the defendant, including proof of identity (see People v McIntosh, 96 NY2d 521, 525 [2001]; People v Powell, 89 NY2d 1063 [1997]; People v Hollman, 79 NY2d 181, 189 [1992]). Under the circumstances of this case, the conduct of the police was entirely reasonable (see People v Williams, 243 AD2d 833, 835 [1997]; cf. People v Hogencamp, 295 AD2d 808, 810 [2002]), leading the police to ascertain that there was an outstanding bench warrant against the defendant, justifying his arrest and a search incident to the arrest (see People v Lopez, 42 AD3d 749 [2007]).
The defendant’s remaining contentions are without merit. Spolzino, J.E, Santucci, Leventhal and Chambers, JJ., concur.